              Case 1:19-cv-04429-VSB Document 35 Filed 04/27/20 Page 1 of 1
                                                                                  Zachary N. Leeds, Partner
                                                                                         Tel: 212.356.0243
                                                                                         Fax: 646.473.8243
                                                                                          zleeds@cwsny.com
                                                                                             www.cwsny.com


                             900 Third Avenue  New York, NY 10022-4869


                                            April 27, 2020


By ECF

Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Courtroom 518
New York, New York 10007

               Re:    Recycling and General Industrial Union Local 108 Welfare Fund et al. v.
                      Donato Marangi, Inc. et al., No. 19-CV-04429 (VSB)

Dear Judge Broderick:

           This firm represents plaintiffs in this matter and we submit this letter and the attached
proposed revised Scheduling and Case Management Order jointly with all parties, pursuant to the
Court’s April 23, 2020 Order.

           The proposed revised Case Management Order is identical to the Order entered by
Your Honor on December 9, 2019 (Docket 27) other than the blank in Line 11 for the post-
discovery conference and to reflect the extensions Your Honor has previously granted.1

            With respect to the post-discovery conference, the parties respectfully request that the
current conference scheduled for May 15, 2020 be adjourned to a date convenient for the Court
after the completion of discovery on June 26, 2020.

               Thank you for your consideration.

                                                      Respectfully Submitted,

                                                      /s/ Zachary N. Leeds

cc:         Counsel of Record (by ECF)




      1
    Your Honor previously extended the deadline for all discovery and the completion of
depositions (Docket No. 34) and the deadline to serve requests to admit (Docket No. 31).



3046256.1
